      Case 8:20-cv-00975-E Document 19 Filed 04/13/21 Page 1 of 1 Page ID #:768



 1
                                                           JS-6
 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11   Dung T. N.,                             )     NO. SA CV 20-975-E
                                             )
12                   Plaintiff,              )
                                             )
13        v.                                 )     JUDGMENT
                                             )
14   COMMISSIONER OF SOCIAL SECURITY         )
     ADMINISTRATION,                         )
15                                           )
                     Defendant.              )
16                                           )
                                             )
17

18        IT IS HEREBY ADJUDGED that the decision of the Commissioner of
19   the Social Security Administration is reversed in part and the matter
20   is remanded for further administrative action consistent with the
21   Opinion filed concurrently herewith.
22

23             DATED: April 13, 2021.
24

25                                                   /S/
                                                CHARLES F. EICK
26                                      UNITED STATES MAGISTRATE JUDGE
27

28
